DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Figure 5 shows reference character S1; however, S1 fails to be mentioned in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 11, 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Japanese Publication to Sagayama et al. (JP 2001-290474 A).
Sagayama discloses a device for analyzing music information and an information processing method, wherein: musical data (“performance tendency information”) is determined/generated by a processing unit (5), from music performance data ("observational performance data") that has been input, using a rhythm pattern model and musical note length extension and contraction model ("learned model"); and an estimated musical note string data ("time series data" representing a “series of notes”) is generated according to the data. (See claim 1, paragraphs [0008]-[0010], [0014], [0019]-[0040], and Figures 1-11).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9, 11-15, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by the US patent application publication to Maezawa (US 2020/0160820).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In terms of claims 1, 5, 11, 14 and 20, Maezawa teaches generating performance tendency information indicating a performance tendency of a performance of a musical piece from observational performance data representing the performance input to a learned model (machine learning) (see paragraphs [0021] and [0028]), and generating a times series of notes according to the performance tendency information (see paragraphs [0018]-[0021]).
As for claims 2 and 12, Maezawa teaches index values indicating a correlation between performance information (see paragraph [0057]), and the use of basic data (instruction data) to generate time series data (see paragraphs [0018] and [0038]).
As for claims 3, 4 and 13, Maezawa teaches generating performance tendency information for periods on a time axis (see paragraphs [0019] and [0021]).
As for claims 6 and 15, Maezawa again teaches time series data as note series data (see paragraphs [0018]-[0021] and [0032]).
As for claims 9 and 18, Maezawa teaches the use of reference performance data (i.e. inferred performance and reference tendency) (see paragraphs [0056]-[0058]).

Allowable Subject Matter

Claims 7, 8, 10, 16, 17 and 19 are objected to as being dependent upon a rejected base claim, but believed to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        05/05/2022